     Case 1:18-cv-00662-AWI-EPG Document 33 Filed 01/12/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    FARSHAD OREIZI,                                    Case No. 1:18-cv-00662-AWI-EPG
12                         Plaintiff,
13              v.                                       ORDER GRANTING STIPULATION TO
                                                         MODIFY SCHEDULING ORDER
14    COUNTY OF FRESNO,
                                                         (ECF No. 30)
15                         Defendant.
16

17             On January 11, 2021, the Court held a status conference at which the parties and the Court

18   discussed the status of this case and the parties’ request to modify the Scheduling Order. Pursuant

19   to the parties’ stipulation (ECF No. 30), and as discussed during the status conference, the

20   Scheduling Order (ECF No. 15), as previously modified (ECF Nos. 19, 21, 23, 25, 27, 29), is
     further modified as follows:
21

22
       Event                                 Deadline/Date
23
       Dispositive Motion Filing
24                                           March 15, 2021
       Deadline
25     Pretrial Conference                   July 14, 2021, 11:30 AM, Courtroom 2 (AWI)
26
       Trial                                 September 14, 2021, 8:30 AM, Courtroom 2 (AWI)
27

28
                                                        1
     Case 1:18-cv-00662-AWI-EPG Document 33 Filed 01/12/21 Page 2 of 2


 1          All other terms and conditions of the Scheduling Order (ECF No. 15) remain in full force

 2   and effect. No further extensions shall be granted absent good cause.

 3
     IT IS SO ORDERED.
 4

 5      Dated:     January 12, 2021                           /s/
                                                      UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
